Electronically Filed
                                                           Supreme Court
                                                           SCWC-XX-XXXXXXX
                                                           12-SEP-2022
                                                           08:55 AM
                                                           Dkt. 7 ODAC


                             SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                            STATE OF HAWAIʻI,
                     Respondent/Plaintiff-Appellee,

                                   vs.

                          RONALD MELVIN BARNES,
                     Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CASE NO. 1FC121000057)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

            Petitioner/Defendant-Appellant Ronald Melvin Barnes’s

Application for Writ of Certiorari filed on August 2, 2022, is

rejected.

            DATED:   Honolulu, Hawaiʻi, September 12, 2022.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Michael D. Wilson

                                  /s/ Todd W. Eddins